OPINION CONCTJRRENTB DEL
JUEZ ASOCIADO SEÑOR TEXIDOR
Conforme con el resultado; pero no con algunos mo-tivos de la opinión.
En cuanto a que de la prueba no aparece que hubiera re-glamentación expresa en cuanto a velocidad en el sitió en que ocurrió el accidente, ni aparece deber impuesto por ley u ordenanza, con respecto a tocar la campana en aquel sitio, si las hubieren, la falta a tales reglas y ordenanzas, consti-tuiría culpa; y, de no haberlas, la falta cae dentro del-con-cepto de negligencia, u omisión de la prudencia ordinaria requerida para evitar accidentes.